        Case 1:19-cv-02521-SAG Document 414 Filed 03/10/21 Page 1 of 17



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

JUDY JIEN, et al.,                    *
                                      *
    Plaintiffs,                       *
                                      *
v.                                    *     Civil Case No. 1:19-CV-2521-SAG
                                     *
PERDUE FARMS, INC., et al.,           *
                                      *
    Defendants.                       *
                                      *
                               *************
                           MEMORANDUM OPINION

       Plaintiffs Judy Jien, Kieo Jibidi, Elaisa Clement, Glenda Robinson, and Emily Earnest

(collectively “Plaintiffs”), on behalf of themselves individually and on behalf of a class of former

and current employees, filed suit against fourteen poultry processors, plus two data consulting

companies (collectively “Defendants”). The Second Amended Complaint (“SAC”) alleges two

violations of Section 1 of the Sherman Antitrust Act. ECF 386. Specifically, Plaintiffs allege 1)

a conspiracy among Defendants to fix and depress poultry workers’ compensation, and 2) an

unlawful exchange of compensation data. Id. Presently pending are Defendants’ Motions to

Dismiss the Second Amended Complaint (“the Motions”). ECF 398, 399, 400, 401. Plaintiffs filed

an Omnibus Opposition, ECF 408, and Defendants filed a number of Replies, ECF 410, 411, 412,

413. For the reasons stated below, I shall deny the Motions. 1

I.     LEGAL STANDARD

       Under Rule 12(b)(6), a defendant may test the legal sufficiency of a complaint by way of

a motion to dismiss. In re Birmingham, 846 F.3d 88, 92 (4th Cir. 2017); Goines v. Valley Cmty.



1
  A comprehensive factual background is provided in this Court’s decision on Defendants’
previous motions to dismiss, ECF 378, and will not be reiterated herein. Relevant new factual
allegations will be referenced in the analysis section of this opinion.
                                                 1
        Case 1:19-cv-02521-SAG Document 414 Filed 03/10/21 Page 2 of 17



Servs. Bd., 822 F.3d 159, 165–66 (4th Cir. 2016); McBurney v. Cuccinelli, 616 F.3d 393, 408 (4th

Cir. 2010), aff’d sub nom., McBurney v. Young, 569 U.S. 221 (2013); Edwards v. City of

Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). A Rule 12(b)(6) motion constitutes an assertion by

a defendant that, even if the facts alleged by a plaintiff are true, the complaint fails as a matter of

law “to state a claim upon which relief can be granted.”

       Whether a complaint states a claim for relief is assessed by reference to the pleading

requirements of Fed. R. Civ. P. 8(a)(2). That rule provides that a complaint must contain a “short

and plain statement of the claim showing that the pleader is entitled to relief.” The purpose of the

rule is to provide the defendants with “fair notice” of the claims and the “grounds” for entitlement

to relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–56 (2007).

       To survive a motion under Fed. R. Civ. P. 12(b)(6), a complaint must contain facts

sufficient to “state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570; see

Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (citation omitted) (“Our decision in Twombly

expounded the pleading standard for ‘all civil actions’ . . . .”); see also Willner v. Dimon, 849 F.3d

93, 112 (4th Cir. 2017). But, a plaintiff need not include “detailed factual allegations” in order to

satisfy Rule 8(a)(2). Twombly, 550 U.S. at 555. Moreover, federal pleading rules “do not

countenance dismissal of a complaint for imperfect statement of the legal theory supporting the

claim asserted.” Johnson v. City of Shelby, Miss., 135 S. Ct. 346, 346 (2014) (per curiam).

       Nevertheless, the rule demands more than bald accusations or mere speculation. Twombly,

550 U.S. at 555; see Painter’s Mill Grille, LLC v. Brown, 716 F.3d 342, 350 (4th Cir. 2013). If a

complaint provides no more than “labels and conclusions” or “a formulaic recitation of the

elements of a cause of action,” it is insufficient. Twombly, 550 U.S. at 555. Rather, to satisfy the

minimal requirements of Rule 8(a)(2), the complaint must set forth “enough factual matter (taken



                                                  2
        Case 1:19-cv-02521-SAG Document 414 Filed 03/10/21 Page 3 of 17



as true) to suggest” a cognizable cause of action, “even if . . . [the] actual proof of those facts is

improbable and . . . recovery is very remote and unlikely.” Twombly, 550 U.S. at 556 (internal

quotation marks omitted).

       In reviewing a Rule 12(b)(6) motion, a court “must accept as true all of the factual

allegations contained in the complaint” and must “draw all reasonable inferences [from those facts]

in favor of the plaintiff.” E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440

(4th Cir. 2011) (citations omitted); see Semenova v. MTA, 845 F.3d 564, 567 (4th Cir. 2017);

Houck v. Substitute Tr. Servs., Inc., 791 F.3d 473, 484 (4th Cir. 2015); Kendall v. Balcerzak, 650

F.3d 515, 522 (4th Cir. 2011), cert. denied, 565 U.S. 943 (2011). But, a court is not required to

accept legal conclusions drawn from the facts. See Papasan v. Allain, 478 U.S. 265, 286 (1986).

“A court decides whether [the pleading] standard is met by separating the legal conclusions from

the factual allegations, assuming the truth of only the factual allegations, and then determining

whether those allegations allow the court to reasonably infer” that the plaintiff is entitled to the

legal remedy sought. A Society Without a Name v. Virginia, 655 F.3d 342, 346 (4th. Cir. 2011),

cert. denied, 566 U.S. 937 (2012).

II.    ANALYSIS

       Defendants have filed four motions to dismiss. The first seeks to narrow the scope of the

action because the named plaintiffs have only ever worked as hourly employees at chicken

processing plants, and thus allegedly lack standing to pursue claims related to salaried positions or

workers in turkey processing plants. The remaining three are filed on behalf of individual

Defendants Jennie-O Turkey Store Inc., Mountaire Farms Inc., and Sanderson Farms Inc.,

respectively, arguing, among other things, that the SAC does not provide sufficient details about




                                                  3
        Case 1:19-cv-02521-SAG Document 414 Filed 03/10/21 Page 4 of 17



how the companies were involved in the alleged conspiracy to state a claim. Those arguments will

be addressed in turn.

   A. Standing

       Standing requires that a plaintiff have suffered (1) an injury in fact, (2) caused by the

defendant, and (3) redressable by a favorable decision of the court. Lujan v. Defenders of Wildlife,

504 U.S. 555, 560-61 (1992). Here, Defendants argue that the SAC partially fails on prong one—

because the named plaintiffs are exclusively hourly workers in chicken processing plants, they

lack standing to pursue class claims relating to salaried workers and turkey processing workers.

ECF 398-1 at 4-7. This contention epitomizes a longstanding tension between Article III standing

and the class certification process, termed “the disjuncture problem.” 1 William B. Rubenstein,

Newberg on Class Actions § 2:6 (5th ed. June 2019 update). As summarized by another court in

this District, the disjuncture problem is as follows:

         [W]hile there is a fundamental principle of justiciability that “[t]here cannot be a
         disjuncture between the harm that the plaintiff suffered and the relief that she seeks,” a
         proposed “class representative may seek to litigate harms not precisely analogous to the
         ones she suffered but harms that were nonetheless suffered by other class members.” Id.
         Confronted with this situation, some courts follow a “standing approach,” under which a
         proposed representative lacks standing to pursue relief for injuries suffered by proposed
         class members that may differ from the named plaintiff's own . . . Other courts follow the
         “class certification” approach, holding that “once the named plaintiff demonstrates her
         individual standing to bring a claim, the standing inquiry is concluded, and the court
         proceeds to consider whether the Rule 23(a) prerequisites for class certification have been
         met.” Id.

Williams v. Potomac Family Dining Grp. Operating Co., LLC, No. GJH-19-1780, 2019 WL

5309628, at *4 (D. Md. Oct. 21, 2019).

       This tension is exacerbated by competing case law handed down by the Supreme Court.

On the one hand, “[t]hat a suit may be a class action . . . adds nothing to the question of standing,

for even named plaintiffs who represent a class ‘must allege and show that they personally have

been injured, not that injury has been suffered by other, unidentified members of the class to which
                                                  4
        Case 1:19-cv-02521-SAG Document 414 Filed 03/10/21 Page 5 of 17



they belong and which they purport to represent.’”          Simon v. Eastern Ky. Welfare Rights

Organization, 426 U.S. 26, 40, n. 20 (1976), quoting Warth v. Seldin, 422 U.S. 490, 502 (1975).

On the other hand, the Court has held that class certification “is logically antecedent to the

existence of Article III [standing] issues, [thus] it is appropriate to reach them first[.]” Amchem

Products v. Windsor, 521 U.S. 591, 612 (1997). The Fourth Circuit, meanwhile, has not addressed

this issue directly, and the parties have cited district court cases pointing in both directions.

Compare In re Interior Molded Doors Antitrust Litig., No. 3:18-CV-00718-JAG, 2019 WL

4478734, at *11 (E.D. Va. Sept. 18, 2019) with Singh v. Lenovo (United States) Inc., No. CV CCB-

20-1082, 2021 WL 37660, at *2 (D. Md. Jan. 4, 2021).

       Against this murky backdrop, the Court ultimately finds the “class certification” approach

most persuasive in the context of this case, where the interests of the named hourly chicken

employees are not “significantly different” than those of the salaried and turkey employees. See

Gratz v. Bollinger, 539 U.S. 244, 265 (2003) (finding that a transfer student plaintiff had standing

to sue on behalf of prospective freshmen, too, because “the [Defendant] University’s use of race

in undergraduate transfer admissions does not implicate a significantly different set of concerns

than does its use of race in undergraduate freshman admissions”); see also In re Asacol Antitrust

Litigation, 907 F.3d 42, 49 (1st Cir. 2018) (“Nothing in . . . precedent . . . suggests that the claims

of the named plaintiffs must in all respects be identical to the claims of each class member.

Requiring that the claims of the class representative be in all respects identical to those of each

class member in order to establish standing would confuse the requirements of Article III and Rule

23. Indeed, such an approach would render superfluous the Rule 23 commonality and

predominance requirements because any case that survived such a strict Article III analysis would

by definition present only common issues. So the question of standing is not: Are there differences



                                                  5
        Case 1:19-cv-02521-SAG Document 414 Filed 03/10/21 Page 6 of 17



between the claims of the class members and those of the class representative? Rather, the

pertinent question is: Are the differences that do exist the type that leave the class representative

with an insufficient personal stake in the adjudication of the class members’ claims?”) (internal

quotation marks and citations omitted). This Court has already determined that plaintiffs have

sufficiently pled the existence of a singular poultry labor market, irrespective of whether the

workers are salaried or hourly, or work with chicken or turkey. ECF 378 at 23-25. Crucially, the

SAC alleges how that poultry labor market was impacted by the same exact anticompetitive

conduct; namely secret meetings, plant-to-plant communication, and extensive data sharing via

WMS and Agri Stats. ECF 386 ¶¶ 3-4, 10, 151-152, 264-69. These allegations—consistent across

all members of the class, named and otherwise—constitute the heart of the case and suggest that,

as in Gratz and In re Asacol, the named plaintiffs have a sufficient personal stake in the

adjudication of the class members’ claims to establish standing, even for those class members from

slightly different backgrounds.

       As such, the Court holds that plaintiffs have standing to pursue their claims and

Defendants’ Motion, ECF 398-1, will be denied. Defendants will remain free, of course, to

challenge Plaintiffs’ ability to satisfy the commonality, typicality, and predominance requirements

for class certification pursuant to Fed. R. Civ. P. 23.

   B. The Individual Motions to Dismiss

       Jennie-O Turkey Store Inc., Mountaire Farms Inc., and Sanderson Farms Inc. challenge the

SAC’s sufficiency as it pertains to both its per se and “rule of reason” antitrust claims, and also




                                                  6
        Case 1:19-cv-02521-SAG Document 414 Filed 03/10/21 Page 7 of 17



suggest that the SAC engages in impermissible group pleading. For the reasons outlined below,

each of these challenges falls short. 2

            a. Group Pleadings

        All three individual Defendants make similar arguments regarding the SAC’s alleged

failure to cure the “group pleading” defects the Court identified in its initial dismissal opinion.

Jennie-O suggests that this improper group pleading manifests by virtue of the SAC’s “barely

mention[ing] JOTS” in connection with specific facts and otherwise seeking to “broadly lump

unidentified Defendants together.”        ECF 399-1 at 3-6.     However, the SAC links Jennie-O

specifically to the secret compensation meetings and the WMS data exchange process in advance

of those meetings, and additionally outlines its use of Agri Stats, all of which provides sufficient

specificity. ECF 386 ¶ 56. That factual allegations against Jennie-O are the same or similar to

those made against other Defendants is not evidence that the allegations are insufficient or vague,

but rather reflects instead Plaintiffs’ specific assertion that it engaged in the same conduct as its

competitors.

        Mountaire and Sanderson, meanwhile, suggest that merely naming certain corporate

subsidiaries as “co-conspirators” instead of “defendants” is insufficient to provide the sort of

specificity this Court deemed necessary in its original opinion. ECF 400-1 at 4-5; ECF 401-1 at

7-8. However, the SAC now specifies single Sanderson and Mountaire entities as Defendants,




2
 As a general point related to these issues, the Court wishes to briefly reiterate that, as it expressed
in its initial opinion, it is well aware that Plaintiffs’ allegations are sparse in many respects. See,
e.g., ECF 378 at 9, 16, 25. At this early stage of the litigation, however, Plaintiffs need only clear
the low plausibility bar and need not provide the sort of detailed factual explication that Defendants
seek. See Twombly, 550 U.S. at 555. Should the threads that tie Plaintiffs’ case together—in
particular those that link each individual Defendant to the various elements of the alleged
conspiracy—remain tenuous in later stages of this litigation, they will undoubtedly face an uphill
battle as the standard of proof they must clear increases.
                                                   7
        Case 1:19-cv-02521-SAG Document 414 Filed 03/10/21 Page 8 of 17



eliminating the need for guesswork. It is now clearly alleged that it was Sanderson Farms, Inc.

and Mountaire Farms, Inc., respectively, that engaged in each relevant part of the conspiracy. ECF

386 ¶¶ 34-35; 40-41. To the extent that the two Defendants suggest that it was not Sanderson

Farms, Inc. or Mountaire Farms, Inc. that engaged in the relevant conduct—and that it instead was

another distinct corporate subsidiary through which liability does not attach—they are free to raise

that argument at later stages of the litigation. The inquiry here requires only that the pleadings be

specific as to which entity is alleged to have engaged in which conduct. See SD3, LLC v. Black &

Decker (U.S.) Inc., 801 F.3d 412, 422 (4th Cir. 2015). The SAC sufficiently clarifies which

Sanderson and Mountaire entities are alleged to have conspired.

           b. Per Se Conspiracy

                    i. Jennie-O

       Jennie-O suggests that the SAC only specifically alleges its attendance at one “off the

books” compensation meeting in 2015, and thus fails to tie the company to the key 2018 Tyson

executive statement specifically or the alleged antitrust conspiracy generally. ECF 399-1 at 7-8.

This Court already determined that allegations stating that Jennie-O “first started attending the ‘off

the books’ meetings in or around 2015” sufficiently tied the company to Plaintiffs’ direct evidence

of the per se conspiracy. ECF 378 at 14. Indeed, inherent in this “first started attending” language

is an allegation that that attendance in 2015 was the first of multiple meetings attended, not the

single instance of attendance that Jennie-O seeks to portray in its Motion. This is further

demonstrated by the SAC’s use of the plural “meetings” when describing Jennie-O’s attendance.

ECF 386 ¶ 56. That the SAC suggests that Jennie-O did not attend every single meeting (and

specifically did not attend the 2017 compensation committee meeting that many other Defendants




                                                  8
        Case 1:19-cv-02521-SAG Document 414 Filed 03/10/21 Page 9 of 17



did) does not undercut the fact that it is unmistakably alleged to have attended some of these

meetings, thus making plausible its participation in the antitrust conspiracy.

                   ii. Mountaire Farms

       Mountaire alleges that the per se claims against it fail because 1) the SAC improperly relies

on boilerplate statements substantiated only by unidentified individuals, 2) the SAC fails to

specifically allege that Mountaire actually participated in wage fixing while in attendance at the

secret compensation meetings, and 3) the SAC fails to allege specific secret compensation

meetings Mountaire attended. ECF 400-1 at 5-8. These concerns are unfounded at this initial

pleading stage. Unlike the Complaint’s previous iteration, the SAC includes a specific allegation

that Mountaire attended at least some of the secret compensation meetings at which Defendants

allegedly agreed to conspire to fix poultry wages. ECF 386 ¶ 41. It would be (and, in previous

iterations of the complaint, was) conclusory to generally allege that Mountaire engaged in a wage-

fixing conspiracy without any factual allegations to support it. By contrast, there is nothing

conclusory about specifically alleging that Mountaire attended some of the secret compensation

meetings that the Court has already determined make plausible the allegations of a wage-fixing

conspiracy. Alleging attendance at a meeting cannot be mistaken for a legal conclusion. Such

allegations of attendance, even absent any supplemental specific details, are factual allegations

that must be credited at this early stage of the proceeding. See E.I. du Pont de Nemours & Co.,

637 F.3d at 440.

       As this Court determined in its initial dismissal opinion, a plaintiff may rely on unnamed

confidential witnesses. See ECF 378 at 12-14; see also Hinds Cty., Miss. v. Wachovia Bank N.A.,

700 F. Supp. 2d 378, 397 (S.D.N.Y. 2010). Mountaire suggests that such anonymity, combined

with the SAC’s lack of detail about specific meetings it is alleged to have attended, make it



                                                 9
       Case 1:19-cv-02521-SAG Document 414 Filed 03/10/21 Page 10 of 17



impossible for the Court and Mountaire to “meaningfully assess[] the allegation,” ECF 413 at 3,

but the only “assessment” the Court is permitted to undertake at the motion to dismiss stage is to

determine whether Plaintiffs have provided a plausible claim for relief. To the extent Mountaire

is suggesting that the Court should assess the veracity of the SAC’s factual allegations regarding

meeting attendance, that exceeds the scope of its inquiry here. See E.I. du Pont de Nemours &

Co., 637 F.3d at 440. The Court already determined that the 2018 Tyson executive statement made

plausible wage-fixing conspiracy allegations arising out of secret compensation meetings, ECF

378 at 12, and now the SAC provides factual allegations claiming that Mountaire attended some

of those meetings and engaged in the conspiracy through them, ECF ¶ 41.                All of this

unquestionably leaves Mountaire with “fair notice” of the claims and the “grounds” for entitlement

to relief—particularly its alleged attendance at these secret compensation meetings. See Twombly,

550 U.S. at 555-56.

                  iii. Sanderson Farms

       Sanderson claims that the SAC does not sufficiently link it to the direct evidence of per se

conspiracy because 1) Sanderson was not pled to have specifically attended meetings around the

time the Tyson executive made his critical statement and 2) because the SAC fails to allege

Sanderson’s attendance at any specific secret compensation meeting. ECF 401-1 at 9-12. First,

the alleged 2018 statement by a Tyson executive, which the Court deemed to constitute direct

evidence, colors all of the alleged secret compensation committee meetings before it, at least for

the purposes of this motion to dismiss analysis. Nothing in the statement suggests that the

impropriety it referenced was cabined to 2018. See ECF 386 ¶ 191. As such, the Court declines

to interpret it in such a restrictive way at this early stage of the proceedings, where Plaintiffs’

burden is merely to show plausibility and where all reasonable inferences—such as this inference



                                                10
       Case 1:19-cv-02521-SAG Document 414 Filed 03/10/21 Page 11 of 17



as to the relevant time period to which the Tyson executive’s statement is applicable—must be

drawn in their favor.

       Furthermore, the SAC does allege Sanderson’s attendance at secret compensation meetings

and thus ties the company to the direct evidence the Court identified in its initial dismissal opinion.

Id. at ¶ 35. While Sanderson calls this allegation of meeting attendance a “generic allegation . . .

unsupported by any factual detail and directly contradicted by the facts of attendance they do

plead,” ECF 412 at 18, that improperly reformulates the motion to dismiss inquiry into something

more rigorous than it is. The allegation that Sanderson attended some of the secret wage meetings

is the “factual detail” necessary. While Plaintiffs may not baselessly speculate, there is no

indication that the allegation in question is speculative, particularly given the inclusion of a source

for the information.     ECF 386 ¶ 35 (citing “a former Pilgrim’s employee”).                It would

inappropriately heighten Plaintiffs’ burden at this stage of proceedings to require them to provide

supplemental specifics beyond their underlying factual allegation. Moreover, there is plainly

nothing contradictory about claiming that Sanderson attended secret compensation meetings, but

not necessarily the specific 2015 and 2017 meetings mentioned elsewhere in the SAC. Thus,

assuming, as the Court must, the truth of Sanderson’s alleged attendance at some of the secret

compensation meetings, that alone “allow[s] the court to reasonably infer” that it engaged in the

alleged wage suppression conspiracy in light of the Court’s previous conclusion regarding those

secret meetings and the Tyson executive’s 2018 statements about them. See A Society Without a

Name, 655 F.3d at 346.




                                                  11
       Case 1:19-cv-02521-SAG Document 414 Filed 03/10/21 Page 12 of 17



           c. Rule of Reason Conspiracy

                    i. Jennie-O

       Jennie-O alleges that the SAC’s “rule of reason” claim fails because it does not sufficiently

allege 1) that it agreed to participate in the exchange of compensation information, and 2) that any

such agreement had anticompetitive effects. ECF 399-1 at 9-13. The first argument falls short

because, as previously decided above, the SAC sufficiently alleges attendance at multiple secret

meetings in which extensive poultry processing wage data was exchanged via WMS. ECF 386 ¶

56. It also alleges Jennie-O’s participation in the poultry wage data sharing portion of the scheme

via Agri Stats. Id. These factual allegations are sufficient at this early stage to make plausible

Jennie-O’s agreement to participate in an exchange of poultry compensation information. Jennie-

O’s arguments regarding its status as a turkey, not chicken, processor is similarly unavailing, since

the SAC alleges that compensation data was shared via Agri Stats for the entire poultry industry—

in other words, across both chicken and turkeys. 3 See ECF 386 ¶ 7. The Court must accept such

factual allegations as true at this phase of the litigation, though Jennie-O of course remains free to

argue in the future that it never received chicken data via Agri Stats or otherwise.

       The SAC sufficiently alleges anticompetitive effects, too, for much the same reason. As

Jennie-O itself notes, the Court previously found that Plaintiffs pleaded anticompetitive effects

through allegations that Defendants engaged in three types of interrelated conduct:




3
 Jennie-O points to the original complaint’s failure to include any reference to turkey processing
wages at all as reason why the Court should disregard the subsequent amendments’ use of
“poultry” to encompass both turkey and chicken wages. ECF 410 at 7. Short of actual
inconsistency or outright contradiction, however, it is not the Court’s role at the motion to dismiss
phase to interrogate why Plaintiffs made certain amendments or why certain factual allegations
were not made earlier—and there is nothing inherently contradictory about first alleging the
sharing of chicken data and then later alleging the sharing of chicken and turkey data.
                                                 12
        Case 1:19-cv-02521-SAG Document 414 Filed 03/10/21 Page 13 of 17



    •   “secret meetings . . . in which extensive poultry processing wage data was exchanged via

        WMS, and in which industry compensation was agreed upon;”

    •   using Agri Stats to “monitor competitors’ adherence to this plan,” and to “chastise[]

        processors who deviated from this set compensation level;”

    •   “in conjunction with the plethora of specific allegations regarding detailed and highly

        sensitive present and future wage data exchanged among ostensible competitor Defendant

        Processors.”

ECF 378 at 26. As outlined above, Plaintiffs have sufficiently alleged that Jennie-O engaged in

this conduct via attendance at the secret compensation meetings and use of Agri Stats. This means

that, contrary to Jennie-O’s assertions, it is alleged to have had the opportunity to chastise and be

“chastised” by other Defendant processors to keep it in line with alleged agreements, as well as to

monitor the business metrics of other poultry-processing Defendants. Jennie-O’s geography

arguments are unavailing, too, because this Court already determined that “Plaintiffs [] allege a

geographic market, the continental United States, which is neither vague nor contradictory” id. at

22, and held that “the geographic market has been plausibly alleged,” id. at 23. Plaintiffs have

therefore sufficiently pled a “rule of reason” claim against Jennie-O.

                   ii. Mountaire

        Mountaire focuses its arguments on an alleged failure to allege “that the way in which

Mountaire used the information it received through these services plausibly had anticompetitive

effects.” ECF 400-1 at 12. This argument is predicated on the notion that Plaintiffs have not

sufficiently linked Mountaire to the secret compensation meetings. Id. at 13. However, as

explained above, the SAC does sufficiently link Mountaire to the secret compensation meetings in

Florida. Therefore, there is a factual predicate to support the inference that its use of exchanged


                                                 13
       Case 1:19-cv-02521-SAG Document 414 Filed 03/10/21 Page 14 of 17



data makes the alleged anticompetitive effects plausible. See ECF 378 at 26 (outlining how

Plaintiffs adequately alleged anticompetitive effects based in part on the secret compensation

meetings at which wage data was exchanged and industry compensation agreed upon). Plaintiffs

have therefore sufficiently articulated a “rule of reason” claim against Mountaire.

                  iii. Sanderson

       Sanderson’s core assertion is that the SAC fails to plead that the company agreed to

exchange or actually exchanged information with any other Defendant. ECF 401-1 at 15-16. As

with Mountaire, this argument is predicated on the conclusion that the SAC failed to allege “any

fact that supports that Sanderson Farms actually participated in any ‘secret meeting.’” Id. at 15.

This assertion falls short in light of Plaintiffs’ allegation that “a former Pilgrim’s employee”

indicated that “employees of Sanderson Farms attended the annual meetings of the Compensation

Committee in Destin, Florida,” ECF 386 ¶ 35, and that it “subscribed to Agri Stats to exchange

current, disaggregated, readily decodable and plant-specific compensation data with competing

poultry processors on a monthly basis,” id. The Court already determined that such alleged

attendance at secret meetings, combined with alleged use of Agri Stats as a tool to monitor and

enforce wage suppression agreements allegedly made at those meetings, is sufficient to state a

“rule of reason” claim. See ECF 378 at 27. There thus is no “rimless wheel” problem, either,

despite Sanderson’s contentions to the contrary, because Defendants including Sanderson are

alleged to have engaged in wage fixing agreements directly with one another at those secret

meetings (as opposed to simply providing their data to Agri Stats or WMS without ever engaging




                                                14
       Case 1:19-cv-02521-SAG Document 414 Filed 03/10/21 Page 15 of 17



with other processors directly). 4 Plaintiffs have thus plausibly alleged a “rule of reason” claim

against Sanderson.

           d. Claims Against Jennie-O for Pre-2015 Conduct

       Because Jennie-O is alleged to have only begun attending the secret compensation

meetings in 2015, it asserts that it should not be held liable for the pre-2015 conduct of the other

alleged conspirators. ECF 399-1 at 13-15. This argument falls short. Co-conspirators in antitrust

cases are “jointly and severally liable for the entire amount of the resulting damages,” even if

injury did not arise from a single conspirator’s own conduct. See Burlington Indus. v. Milliken &

Co., 690 F.2d 380, 391 (4th Cir. 1982); Dee-K Enterprises, Inc. v. Heveafil Sdn. Bhd., 982 F. Supp.

1138, 1155 (E.D. Va. 1997) (“As co-conspirators, [Defendants] are jointly and severally liable for

any injury caused by the conspiracy, even if that injury did not result from a sale of their own

product.”). This is true even where co-conspirators are not aware of the existence of other

conspirators or of other conspirators’ actions. See, e.g., Att’y Gen. of Maryland v. Dickson, 717 F.

Supp. 1090, 1097 (D. Md. 1989) (“Dickson’s statement that he was unaware of all the transactions

imputed to the conspiracy is of little moment. As a co-conspirator who knowingly participated in

the conspiracy, he is imputed with the acts of his conspirators undertaken in furtherance of the

conspiracy.”); Thomas v. United States, No. 1:13-CR-00135, 2015 WL 6690355, at *4 (E.D. Va.

Oct. 28, 2015) (stating that the “law of conspiracy” holds that defendant is liable for co-



4
  Sanderson raises several additional concerns that ultimately rehash the specificity and group
pleading concerns already addressed in the Court’s original dismissal opinion. ECF 17-18. It
suggests, for example, that the lack of details regarding date ranges, specific data received, and
how Agri Stats data was deanonymized are all fatal to the SAC’s “rule of reason” allegations
because the remaining allegations “plead only that Sanderson Farms participated in
[benchmarking] services . . . .” Id. at 18. The Court rejected that contention previously in the
context of other similarly situated Defendants as to Count I, see ECF 378 at 13-14, and that
rationale holds true for Sanderson on Count II as well. Notice pleading does not require the level
of factual specificity that Sanderson seeks.
                                                15
       Case 1:19-cv-02521-SAG Document 414 Filed 03/10/21 Page 16 of 17



conspirators’ actions even if “he lacked knowledge of [those] actions”). Against this backdrop,

Jennie-O’s primary case, In re Mid-Atl. Toyota Antitrust Litig., 525 F. Supp. 1265, 1281 n.16 (D.

Md. 1981), stands for little more than the common sense proposition that when a co-conspirator

has “knowledge of what has gone on before” then it can, of course, be charged with preceding acts

of its co-conspirators. Nowhere, however, does it dictate that such knowledge is a mandatory

prerequisite. 5 Its permissive construction fails to overcome the aforementioned conspiracy case

law, in both civil and criminal contexts, establishing that co-conspirators generally need not be

aware of other conspirators’ conduct to be held liable for it.

       Jennie-O also argues that Plaintiffs’ Count II rule of reason claims against it should be

limited to conduct occurring within four years prior to the filing of the Amended Consolidated

Complaint that first named Jennie-O as a Defendant. 6 However, Jennie-O is a Defendant who is

“specifically alleged to have participated in the secret meetings” and therefore it is “appropriately

alleged to have . . . fraudulently concealed [those meetings]” for the reasons outlined in this Court’s




5
 To the extent that Jennie-O relies on persuasive case law from other Circuits, the precedent cuts
in both directions. Compare In re Packaged Seafood Prods. Antitrust Litig., 277 F. Supp. 3d 1167,
1186 (S.D. Cal. 2017) (dismissing an antitrust claim because “a defendant must enter the
conspiracy ‘with knowledge of what has gone before’”) with Myzel v. Fields, 386 F.2d 718, 739
n.12 (8th Cir. 1967) (“[I]t is well settled even under civil or criminal conspiracy that one who
knowingly joins a conspiracy even at a later date takes the conspiracy as he finds it, with or without
knowledge of what has gone on before.”).

6
 In its Reply, Jennie-O also argues for the first time that, if the Court allows Plaintiffs’ claims to
proceed against it, the Court should order the development of a “focused and phased discovery
plan” to determine whether Jennie-O should remain in the case. ECF 410 at 8-10. Jennie-O’s
rationale for this suggestion centers on its contention that its treatment in the SAC differs in
important respects from the majority of Defendants. Id. While the Court does have broad
discretion in managing discovery, there does not presently exist a compelling difference between
the allegations against Jennie-O and the other Defendants warranting a special discovery process.
As outlined extensively in this opinion, Jennie-O is treated much the same as the other Defendants
in terms of being alleged to have attended multiple secret compensation meetings and to have
received poultry data (encompassing both turkey and chicken wages).
                                                  16
        Case 1:19-cv-02521-SAG Document 414 Filed 03/10/21 Page 17 of 17



previous opinion. ECF 378 at 28-32. In light of this fraudulent concealment, Plaintiffs may seek

recovery for alleged harms incurred throughout the class period irrespective of the four-year

limitations period. See Supermarket of Marlinton v. Meadow Gold Dairies, 71 F.3d 119, 122 (4th

Cir. 1995), citing Bailey v. Glover, 88 U.S. 342, 349 (1874) (“[W]hen the fraud has been concealed

. . . the limitations period does not begin to run until the plaintiff discovers the fraud.”).

IV.     CONCLUSION

        For the reasons set forth above, Defendants’ Motions to Dismiss, ECF 398, 399, 400, 401

are DENIED. A separate Order is filed herewith.



Dated: March 10, 2021
                                                                                /s/
                                                                Stephanie A. Gallagher
                                                                United States District Judge




                                                   17
